Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 9, 11, 12, 14, 15, 17-20 and 22 are currently pending and an amendment to the claims filed on 06/23/2022 are acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/09/2022 before the mailing date of the current final action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. Please note that foreign language documents have only been considered to the extent that an English language abstract, translation of statement of relevance has been provided to the examiner. Thus, only they are considered to the extent those have been provided.  Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 06/23/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


New Grounds of Objection/Rejections --- as necessitated by amendment
Claim objections
Claim 19 is objected to a minor informality.
Claim 19 recites “the subject administers an effective dose and a second or intermittent dose if subsequent salivary nitrite drops below <200μM”, which would be better to write “an effective dose and a second or intermittent does is administered to the subject if subsequent salivary nitrite drops below <200μM”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 14 further defines the amount of potassium nitrate of claim 9. However, Claim 14 also limits the amount of sodium nitrate which is currently removed from claim 9. Accordingly, it cannot be said claim 14 further limits claim 9 in a proper manner.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 9, 11, 12, 14, 15, 17-20 and 22 are rejected under 35 USC 103 as being obvious over Tucker et al. (US2005/0036949A1) in view of Kirch et al., “Acute respiratory distress syndrome after chemotherapy for lung metastases from non-seminomatous germ-cell tumors”, Support Care Center (2003) 11: pp. 575-580 and further in view  of Hord et al., “Food sources of nitrates and nitrites: the physiologic context for potential health benefits,”, Am J Chlin Nutr. 2009: 90: 1-10.
Specifically, claims 9, 11, 12, 14, 17-20 and 22 are rejected by Tucker in view of Kirch; and
Claim 15 is rejected by Tucker in view of Hord. 

Applicant claims including the below claim 9 filed on 06/23/2022:

    PNG
    media_image1.png
    251
    811
    media_image1.png
    Greyscale
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Tucker teaches therapeutic composition comprising a nitric oxide and method for the treatment of respiratory disease comprising producing a formulation comprising a clinically effective concentration of nitric oxide wherein the composition comprises sodium nitrate or potassium nitrate (KNO3) or other inorganic nitrates in an amount of up to 20% ([0031]) in the form of dissolved solution ([0032]) and the composition comprises concentrations of dispersed and/or dissolved NO in the range of from 10 to 40,000ppb (=0.01– 40mg/kg) ([0020]) which overlaps the instant range of about 1 to about 50mg/kg; and the composition further comprises acidifying agent such as ascorbic acid in an amount of up to 20%, preferably 0.25 to 10% and thus the liquid mixture made by the combination of nitrite with an ascorbic acid ([0027] and [0030]), and Example 1 provides composition comprising sodium nitrate and ascorbic acid together; the respiratory disease includes Mycobacterium tuberculosis, M. bovis, M. africanum; acute respiratory distress syndrome (ARDS), occupational lung disease, allergic lung diseases, impaired respiratory function and associated conditions, bronchiectasis, allergic bronchia pulmonary aspergillosis, Chlamydia pneumonia, obstructive pulmonary disease, Bacillus anthracis, Streptococcus pneumoniae, or RSV Bronchiolitis, precipitate exacerbations of asthma, chronic obstructive pulmonary disease (COPD) with bacterial colonization with Streptococcus pneumoniae and/or Haemophulus influenzae, viral pneumonia, pneumonia, tuberculosis, acute lung injury, hypoxemic respiratory failure, or asthma, allergies to Aspergillus, pulmonary hypertension, angina, cystic fibrosis (e.g., [0022], [0039], [0041]-[0043], [0054], [0058] and  claim 16 of prior art); the symptoms include low oxygenation ([0051]) and pulmonary infiltrates associated with pneumonia, tuberculosis, etc. (instant claims 9 (in part), 12, 14, 19, 20 and 22).  
However, Tucker does not expressly teach the symptoms result from metastatic lung cancer or viral infections of instant claim 9. The deficiency is cured by Kirch.
Kirch teaches acute respiratory distress syndrome (ARDS) occurs after chemotherapy for non-seminomatous germ-cell tumors (NSGCT) with diffuse lung metastases, and ADRS in patients with lung metastases from NSGCT is a rare cause of ARDS (page 1 and Table 1 on page 2); and tumor-associated ARDS occurs in patients with multiple lung metastases from NSGCT (page 5, second para.) (instant claim 9). 
However, Tucker in view of Kirch does not expressly teach vegetable source and its amount of instant claim 15. The deficiency is cured by Hord. 
Hord teaches inorganic nitrates derived from vegetable plant has health benefits including  lowering hypertension, etc. in a range of e.g., 0.3mg/100g (=20mg/kg) to 741mg/100g (e.g., see entire document including pages 1, 2 and 5 (Table 5)) (instant claim 15).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Tucker is that Tucker does not expressly teach the exact ranges of nitrates and ascorbate of instant claim 17.
2. The difference between the instant application and Tucker is that Tucker does not expressly teach divided dose administration, and its salivary nitrite or nitrite/nitrate concentration of instant claims 11, 18 and 19.  
3. The difference between the instant application and Tucker is that Tucker does not expressly teach the symptoms result from metastatic lung cancer or viral infections of instant claim 9. The deficiency is cured by Kirch.
4.  The difference between the instant application and Tucker is that Tucker does not expressly teach inorganic nitrate derived from vegetable source and its amount of instant claim 15. The deficiency is cured by Hord. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art range of nitrate with the range of instant claim 14 without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Although Tucker does not expressly teach the ascorbate amount of “less than 15 mg/kg/day” of instant claim 17, Tucker teaches ascorbate being up to 20% ([0030]) and therefore the ordinary artisan would optimize or adjust the ascorbate amount of Tucker with the claimed range, in the absence of criticality evidence. 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tucker with divided dose administration. One of the skilled in the art would have been motivated to do so because the formulations of Tucker may be employed as therapeutic compositions for the treatment of a respiratory disease including ARDS, COPE, tuberculosis, etc., ([0022]) and the dosage may be repeated as often as appropriate and if side effects develop the amount and/or frequency of the dosage can be reduced or otherwise altered or modified, in accordance with normal clinical practice ([0035]) and therefore, the claimed divided dose administration would not be inventive. 
Although Tucker does not expressly teach its salivary nitrite or nitrite/nitrate concentration of instant claims 18-19, monitoring the concentration via divided dose to determine whether nitric oxide deficiency occurs would be obvious because Tucker teaches a combination of nitrate/ascorbic acid with overlapping amount and thus, when the combination is administered in a divided dose and the concentration of nitrite or nitrite/nitrate is measured, the claimed concentration of nitrite or nitrite/nitrate at each administration time would be revealed, in the absence of evidence to the contrary. 

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define cause of ADRS symptom of Tucker with metastatic lung cancer of Kirch. Such definition would have yield no more than predictable results of ADRS cause and its results. 

4. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Tucker with inorganic nitrates derived from vegetable source of Hord. 
One of the skilled in the art would have been motivated to do so because inorganic nitrates from vegetable source would have provided various health benefits as taught by Hord, and the amounts of inorganic nitrates of Hord provides overlapping amounts and the amount of vegetable powder extract having the said nitrates would be optimized with the claimed range, in the absence of criticality evidence for the instant range. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that in the instant invention, salivary nitrite, a necessary intermediate in nitric oxide formation, is elevated with ingestion of potassium nitrate but Tucker fails to teach the use of potassium nitrate (KNO3); Tucker is focused on the production of nitrate compositions that can be administered via a nebulized mist using pharmaceutical dispenser while the claimed compositions is administered in a single oral dosing and/or lozenge, chewable or capsule form; therefore, one skilled in the art would not be motivated to use the teachings of Tucker to create composition suitable for oral ingestion consisting of potassium nitrate for improving levels of salivary nitrite in the context of increasing bioavailability of nitric oxide for addressing the symptoms of respiratory distress; and the instant invention achieves total bioavailability throughout the body and not limited with a brief half life to the nasal cavity as achieved via nebulizer of Tucker. 
The Examiner responds that [0031] of Tucker clearly teaches the compositoin comprising KNO3 (=potassium nitrate) for the treatment of e.g., ADRS and the used nebulizer can also be used for oral administration ([0029] of Tucker), and although Example 1 teaches using sodium nitrate, please note that it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)); and independent claim 9 does not require oral administration and its mode of lozenge, chewable or capsule form, and its bioavailability properties relating to dependent claim 19.
Further, applicant attaches Appendix to show neutralizing effects of the claimed invention. However, Appendix does not have detailed explanation concerning the experiments and/or test procedures, tested ingredients and their amounts, tested subject, etc,. and thus it is not clear what kind of tests were performed, and even explanations of A-D of Appendix are blurred. If Appendix would show the unexpected results as applicant alleges, it should be provided in the form of a Rule 1.132 Declaration to reflect all the said detailed information. Further, please note that the tested data in the Declaration should be commensurate with scope of the claims. 
In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
All examined claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613